DETAILED ACTION
This office action is in response to communication filed on 30 September 2020.

Claims 1 – 17 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite acquiring a schedule of users registered in a workflow 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2005/0288987 (hereinafter, Sattler).

Regarding claim 1, Sattler teaches an information processing apparatus comprising: a processor configured to acquire a schedule of one or more users registered in a workflow system, and notify a user who has a possibility of making a request that a specific user who processes the request plans to be absent if a plan of absence of the specific user is detected (¶ 23, “After a decision is received (232), the process engine forwards (234) notice of the decision to the employee, updates (236) the employee's groupware calendar, and updates where ever else a record of the pending request was stored (e.g., human resources system 154). If the vacation was approved, the process engine may send notice (238) of the vacation to leaders of projects to which the employee is assigned, based on projects associated with an employee identifier in the project management system (150).”) (¶ 53, “How the approval process proceeds depends upon how many decision makers must approve the vacation request. If the process engine (140) determines (706) that only a single approval is required (e.g., by 

Regarding claim 2, Sattler teaches the information processing apparatus according to Claim 1, wherein the processor sets a user satisfying a predetermined condition with respect to a request history as the user who has the possibility of making the request (¶¶ 21-22, “After the vacation request is submitted (220), the process engine (140) may again query the framework (224) for information to be used in the decision making. The cumulative data is integrated and processed for presentation (226) to a manager. A notice may be forwarded (228) to the manager indicating that the process request has been received. Forwarding may be, for example, by e-mail sent through the groupware system (156) or by a posting to a worklist through the worklist management system (160). The notice may indicate that the vacation request has been received, may include all or some of the information that the decision maker will use when deciding whether to approve the request, may include a link to a web or network location, may include a form including a script which will populate fields of the form, or may include a combination thereof.”) (¶ 32-34, “FIGS. 4A-4C are an example of the 

Regarding claim 3, Sattler teaches the information processing apparatus according to Claim 2, wherein the user satisfying the condition is a user who has made requests for a number of times or at a frequency exceeding a predetermined threshold value (¶ 23, “The process engine (140) provides the manager with the integrated data 

Regarding claim 4, Sattler teaches the information processing apparatus according to Claim 2, wherein the user satisfying the condition is a user whose average value of a length of a period from when a request is made to a desired deadline is smaller than a - 38 -predetermined threshold value (¶ 34, “Additional information may also be presented, such as the number of days taken and allocated to personnel (490). Personnel may be flagged to facilitate decision making. For example, if FIG. 4A, personnel are flagged (450) to highlight who has taken too few vacation days ("&lt;") and who has taken a high number of vacation days ("&gt;"). Likewise, personnel who have taken little or no vacation days may be flagged.”) (Examiner note: too few days is a threshold).

Regarding claim 5, Sattler teaches the information processing apparatus according to Claim 1, wherein the processor displays the plan of absence of the specific user on a screen used for making a request (¶ 22, “A notice may be forwarded (228) to the manager indicating that the process request has been received. Forwarding may be, for example, by e-mail sent through the groupware system (156) or by a posting to a worklist through the worklist management system (160). The notice may indicate that 

Regarding claim 6, Sattler teaches the information processing apparatus according to Claim 5, wherein the processor further displays a time when the specific user is to resume the processing of the request in addition to the plan of absence (¶ 49, “Whether information about other personnel is displayed to the employee for conflict resolution may depend upon a rank (e.g., security authorization) of the employee. 

Regarding claim 7, Sattler teaches the information processing apparatus according to Claim 6, wherein the time is displayed on a screen used for making a request by a user who is not notified that the specific user plans to be absent (¶ 37, “As an embodiment, when event times and dates are changed via the user interface and submitted to the process engine (140), the event information is updated across the process engine's framework. Likewise, an "update" feature can be provided so that if time and date information is changed elsewhere, the displayed information is also updated”).

Regarding claim 8, Sattler teaches the information processing apparatus according to Claim 5, wherein the plan of absence of the specific user is displayed in association with a button used for making a request (¶ 49-50, “Whether information about other personnel is displayed to the employee for conflict resolution may depend upon a rank (e.g., security authorization) of the employee. Scheduling information of other personnel can be used to determine conflicts even if the schedules of other personnel are hidden from the employee. If the schedules of other personnel are not displayed, an indication may be provided indicating that there is overlap with another member of a group without disclosing detailed information (for example, by pop-up). The employee's vacation balance is included, as is the balance of the number of days completed on the projects (i.e., 80 days of 130 days completed). Buttons are included 

Regarding claim 9, Sattler teaches the information processing apparatus according to Claim 8, wherein a time when the specific user is to resume the processing of the request is also displayed in association with the button (¶ 49-50, “Whether information about other personnel is displayed to the employee for conflict resolution may depend upon a rank (e.g., security authorization) of the employee. Scheduling information of other personnel can be used to determine conflicts even if the schedules of other personnel are hidden from the employee. If the schedules of other personnel are not displayed, an indication may be provided indicating that there is overlap with another member of a group without disclosing detailed information (for example, by pop-up). The employee's vacation balance is included, as is the balance of the number of days completed on the projects (i.e., 80 days of 130 days completed). Buttons are included for "vacation" to enter vacation dates, "submit" to submit the vacation request for processing, and "resolve" to initiate automated conflict resolution.”) (Examiner note: conflict resolution includes time of reviewers).

Regarding claim 10, Sattler teaches the information processing apparatus according to Claim 1, wherein if the plan of absence of the specific user overlaps a desired deadline indicated in the request, the processor transmits a notification prompting a user processing the request prior to the specific user to perform the processing (¶ 56, “checking (728) to see if a substitute decision maker/manager is 

Regarding claim 11, Sattler teaches the information processing apparatus according to Claim 10, wherein a transmission destination for the notification prompting the user to perform the processing is a user processing the request immediately before the specific user (¶ 56, “If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker”).

Regarding claim 12, Sattler teaches the information processing apparatus according to Claim 10, wherein the notification prompting the user to perform the processing includes an absent period of the specific user (¶ 56, “If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker”).

Regarding claim 13, Sattler teaches the information processing apparatus according to Claim 11, wherein the notification prompting the user to perform the processing includes an absent period of the specific user (¶ 56, “If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker”).

Regarding claim 14, Sattler teaches the information processing apparatus according to - 40 -Claim 10, wherein the notification prompting the user to perform the processing includes a processing deadline demanded to a user receiving the notification (¶ 56, “If a reminder (or reminders, depending upon settings and the proximity of the due date) has been previously sent (726), but no response was received, a second example of proactive action is checking (728) to see if a substitute decision maker/manager is available to consider the vacation request. An appropriate substitute may be determined based in part upon preferences, human resources data, designations, lists, etc. stored in the process engine framework. A substitute may also be designated by the decision maker. If a substitute is available, the process engine (140) may send notice of the vacation request (and the history/delay) to the substitute decision maker, and notify the original decision maker”).

Regarding claim 15, Sattler teaches the information processing apparatus according to Claim 11, wherein the notification prompting the user to perform the processing includes a processing deadline demanded to a user receiving the notification (¶ 56, “If a reminder (or reminders, depending upon settings and the proximity of the due date) has been previously sent (726), but no response was received, a second example of proactive action is checking (728) to see if a substitute decision maker/manager is available to consider the vacation request. An appropriate substitute may be determined based in part upon preferences, human resources data, designations, lists, etc. stored in the process engine framework. A substitute may also 

Regarding claims 16 and 17, the claims recite substantially similar limitations to claim 1.  Therefore, claims 16 and 17 are similarly rejected for the reasons set forth above with respect to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623